Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated December 29th, 2021 responding to the Office Action October 25th, 2021 provided in the rejection of claims 1-20.
2.    Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17 and 19 are amended.
3.    This office action is based on Applicants' amendment filed on December 29th, 2021 and an interview conducted on 04/04/2022 with Applicants’ representative Attorney Marc S. Hanish (Reg. No. 42,626).

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney Marc S. Hanish (Reg. No. 42,626).
6.    Claims 1-20 are allowed.
	7.    The application has been amended as follows:

IN THE ABSTRACT
	A system is provided that enables 
tests created by a second entity to run with first entity data and configurations. A test module is able to assess test results with dynamic input (e.g., rule-based assessments). The system is also provided to run and test these test modules on the first entity system with first entity configuration and let the first entity define the test input and interpret the test results. This is not performed on all available tests, but only on the tests that are related to the change to be implemented. 

IN THE CLAIMS

1.	(Currently Amended) A system comprising: 
at least one hardware processor; and 
a non-transitory computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
installing a first version of a software program on a computing device of a first entity, the first entity being a customer; 
obtaining, from a second entity, a second version of the software program, the second entity being a vendor; 
obtaining a first data structure containing a list of software artifacts that have changed from the first version of the software program to the second version of the software program; 
obtaining a second data structure containing a map of the software artifacts to test modules; 
obtaining one or more test modules, each test module containing code that, when executed, performs a test on the installed first version of the software program on the computing device of the first entity using one or more parameters specified by the first entity; 
storing the one or more parameters specified by the first entity in a repository; 
executing a test module specified in the map for each artifact in a first set of one or more software artifacts in the list of software artifacts that have changed, producing a first set of test results; 
installing the second version of the software program on the computing device; 
executing a test module specified in the map for each artifact in a second set of one or more software artifacts in the list of software artifacts that have changed, producing a second set of test results; and 
causing display, in a graphical user interface, the first set of test results and the second set of test results.

2.	(Original) The system of claim 1, wherein the first set of one or more software artifacts does not include any software artifacts that are contained in modules that have not been previously used by the first entity.  

3.	(Previously Presented) The system of claim 1, wherein the first set of one or more software artifacts includes a plurality of software artifacts identified by: 
identifying a first software artifact that is in a call stack history of the computing device for the first version of the software program and that is contained in the map; and 
identifying any other software artifacts that are higher up in the call stack history from the first software artifact, and that are also contained in the map, wherein software artifacts with more recent calls are higher up in the call stack history than software artifacts with less recent calls.  

4.	(Original) The system of claim 1, wherein at least one test module includes custom code provided by the first entity.  

5.	(Previously Presented) The system of claim 1, wherein each test module includes a set of test rules, the test rules executed to determine whether results of a corresponding test are positive or negative.  

6.	(Original) The system of claim 5, wherein at least one test module includes custom rules provided by the first entity.  

7.	(Previously Presented) The system of claim 1, wherein the executing a test module further includes executing a test module specified in the map for each artifact that is contained in a where-used list on the computing device, as having used an artifact that is contained in the list of software artifacts that have changed but that is not contained in the map.  

8.	(Currently Amended) A method comprising: 
installing a first version of a software program on a computing device of a first entity, the first entity being a customer; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 17/028,690Dkt: 2058.D30US1 Filing Date: September 2, 2020 
obtaining, from a second entity, a second version of the software program, the second entity being a vendor; 
obtaining a first data structure containing a list of software artifacts that have changed from the first version of the software program to the second version of the software program; 
obtaining a second data structure containing a map of the software artifacts to test modules; 
obtaining one or more test modules, each test module containing code that, when executed, performs a test on the installed first version of the software program on the computing device of the first entity using one or more parameters specified by the first entity; 
storing the one or more parameters specified by the first entity in a repository; 
executing a test module specified in the map for each artifact in a first set of one or more software artifacts in the list of software artifacts that have changed, producing a first set of test results; 
installing the second version of the software program on the computing device; 
executing a test module specified in the map for each artifact in a second set of one or more software artifacts in the list of software artifacts that have changed, producing a second set of test results; and 
causing display, in a graphical user interface, the first set of test results and the second set of test results.  

9.	(Original) The method of claim 8, wherein the first set of one or more software artifacts does not include any software artifacts that are contained in modules that have not been previously used by the first entity.  

10.	(Previously Presented) The method of claim 8, wherein the first set of one or more software artifacts includes a plurality of software artifacts identified by: 
identifying a first software artifact that is in a call stack history of the computing device for the first version of the software program and that is contained in the map; and 
identifying any other software artifacts that are higher up in the call stack history from theAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5 Application Number: 17/028,690Dkt: 2058.D30US1 Filing Date: September 2, 2020first software artifact, and that are also contained in the map, wherein software artifacts with more recent calls are higher up in the call stack history than software artifacts with less recent calls.  

11.	(Original) The method of claim 8, wherein at least one test module includes custom code provided by the first entity.  

12.	(Previously Presented) The method of claim 8, wherein each test module includes a set of test rules, the test rules executed to determine whether results of a corresponding test are positive or negative.  

13.	(Original) The method of claim 12, wherein at least one test module includes custom rules provided by the first entity.  

14.	(Previously Presented) The method of claim 8, wherein the executing a test module further includes executing a test module specified in the map for each artifact that is contained in a where-used list on the computing device, as having used an artifact that is contained in the list of software artifacts that have changed but that is not contained in the map.  

15.	(Currently Amended) A non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
installing a first version of a software program on a computing device of a first entity, the first entity being a customer; 
obtaining, from a second entity, a second version of the software program, the second entity being a vendor; 
obtaining a first data structure containing a list of software artifacts that have changed from the first version of the software program to the second version of the software program; 
obtaining a second data structure containing a map of the software artifacts to test modules; 
obtaining one or more test modules, each test module containing code that, when executed, performs a test on the installed first version of the software program on the computing device of the first entity using one or more AMENDMENT AND RESPONSE UNDER 37 C.ER. § 1.111Page 6 Application Number: 17/028,690Dkt: 2058.D30US1 Filing Date: September 2, 2020parameters specified by the first entity; 
storing the one or more parameters specified by the first entity in a repository; 
executing a test module specified in the map for each artifact in a first set of one or more software artifacts in the list of software artifacts that have changed, producing a first set of test results; 
installing the second version of the software program on the computing device; 
executing a test module specified in the map for each artifact in a second set of one or more software artifacts in the list of software artifacts that have changed, producing a second set of test results; and 
causing display, in a graphical user interface, the first set of test results and the second set of test results.  

16.	(Original) The non-transitory machine-readable medium of claim 15, wherein the first set of one or more software artifacts does not include any software artifacts that are contained in modules that have not been previously used by the first entity.  

17.	(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein the first set of one or more software artifacts includes a plurality of software artifacts identified by: 
identifying a first software artifact that is in a call stack history of the computing device for the first version of the software program and that is contained in the map; and 
identifying any other software artifacts that are higher up in the call stack history from the first software artifact, and that are also contained in the map, wherein software artifacts with more recent calls are higher up in the call stack history than software artifacts with less recent calls.  

18.	(Original) The non-transitory machine-readable medium of claim 15, wherein at least one test module includes custom code provided by the first entity. 
 
19.	(Previously Presented) The non-transitory machine-readable medium of claim 15, wherein each test module includes a set of test rules, the test rules executed to determine whether results of a corresponding test are positive or negative.

20.	(Original) The non-transitory machine-readable medium of claim 19, wherein at least one test module includes custom rules provided by the first entity.

Reason for Allowance
8.    Claim 1-20 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance:
The cited references:
Kamenz et al. (US Pub. No. 2012/0159443 A1) and Avisror et al. (US Pub. No. 2019/0294536) and Liu et al. (US Pub. No. 2017/0235661) do not disclose the limitations obtaining one or more test modules, each test module containing code that, when executed, performs a test on the installed first version of the software program on the computing device of the first entity using one or more parameters specified by the first entity and in combination obviousness with other limitations such that installing a first version of a software program on a computing device of a first entity, the first entity being a customer;…executing a test module specified in the map for each artifact…as  recited in claims 1, 8 and 15. 
Kumar et al. (US Patent No. 10,922,216 B1) discloses intelligently testing a software product using a limited number of test cases that are configured to test portions of the software product that have changed since a prior testing.  To determine which test cases are best used for testing the implemented changes, a test case-to-programmatic flow mapping may be generated that relates each test case available for testing the software product with each programmatic flow that is tested by the test case – See Abstract.  Kumar further discloses the steps of obtain all changes to a software product subsequent to prior testing…test product using the reduced set of test cases – See Fig. 3A and Figs. 4 and 5.  Kumar does not disclose the limitations… obtaining one or more test modules, each test module containing code that, when executed, performs a test on the installed first version of the software program on the computing device of the first entity using one or more parameters specified by the first entity and in combination obviousness with other limitations such that installing a first version of a software program on a computing device of a first entity, the first entity being a customer;…executing a test module specified in the map for each artifact…as  recited in claims 1, 8 and 15.
Drebing et al. (US Pub. No. 2022/0066917 A1) discloses Software applications often are deployed remotely to and installed or run on client computer systems.  Remote deployment allows the distributor of the application to release a new version of the application to multiple client computer systems, such as a companywide rollout of a new version of the application – See paragraph [0010].  Drebing further discloses steps of installing an executing the candidate program in a health-check mode to execute a health-check and the health-check includes the candidate program to execute one or more compatibility tests and generate a test report associated with the one or more compatibility test – See Fig. 4.  Drebing does not disclose the limitations … obtaining one or more test modules, each test module containing code that, when executed, performs a test on the installed first version of the software program on the computing device of the first entity using one or more parameters specified by the first entity and in combination obviousness with other limitations such that installing a first version of a software program on a computing device of a first entity, the first entity being a customer;…executing a test module specified in the map for each artifact…as  recited in claims 1, 8 and 15.
Kalika (US Pub. No. 2021/0182054 A1) discloses monitors changes in third party artifacts at their source (i.e., the third party systems such as a content delivery network (CDN) or a continuous integration, continuous deliver (CICD) system).  The software vendor (500) is a CDN or web host which maintains and periodically presents updates to artifacts or perhaps new artifacts – See paragraphs [0086-0090].  Kalika does not disclose the claimed invention.
Regarding claims 1, 8 and 15, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 1, 8 and 15, specific limitations of:
… obtaining one or more test modules, each test module containing code that, when executed, performs a test on the installed first version of the software program on the computing device of the first entity using one or more parameters specified by the first entity and in combination with other limitations such that installing a first version of a software program on a computing device of a first entity, the first entity being a customer;… storing the one or more parameters specified by the first entity in a repository; executing a test module specified in the map for each artifact in a first set of one or more software artifacts in the list of software artifacts that have changed, producing a first set of test results; installing the second version of the software program on the computing device; executing a test module specified in the map for each artifact in a second set of one or more software artifacts in the list of software artifacts that have changed, producing a second set of test results; and causing display, in a graphical user interface, the first set of test results and the second set of test results and in combination with all other limitations/elements as claimed in claims 1, 8 and 15. Such features in combination, render obviousness, are allowed over the prior art of record.
Claims 2-7, 9-14 and 16-20 are dependent upon claims 1, 8 and 15. Since the independent claims 1, 8 and 15 are allowable, claims 2-7, 9-14 and 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should preferably accompany the Issue fee. Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greer et al. (US Pub. No. 2018/0203844 A1) discloses the differences in the changes map are analyzed to determine types of the differences in the first set of content and the second set of content, and predefined differences are to be excluded.  A report of the differences is generated, and the report delineates the types of the differences while excluding the predefined differences – See Abstract and specification paragraphs [0002-0003].
Srinivasan et al. (US Pub. No. 2020/0081814 A1) discloses based on the operation log and for each of the plurality of builds, the measurement data of the metric triggered by the operation associated with the performance regression test for monitoring the resource is collected.  The collected measurement data of the metric for each of the plurality of builds is presented – See Abstract and specification for more details.
Fox (US Pub. No. 2013/0067427 A1) discloses a transceiver; and a processor configured to facilitate: collecting and storing artifact information, including: an artifact identifier for one or more artifacts, project identifiers for one or more software projects that use each artifact, and information about the temporal version for the artifacts; collecting and storing project information related to the software projects– See Abstract and specification for more details.
Hankins et al. (US Pub. No. 2014/0180961 A1) discloses perform impact analysis of changes, potential changes, and/or related to the deployment of changes from one BI environment into another BI environment.  The SI system may version (e.g., identify, monitor, track, and/or store changes) one or more BI environments or portions thereof and/or one or more SI systems or portions thereof.  For example, different versions of label(s), package(s), BI Artifact(s), property set(s), test(s), assertion(s), files, edits, etc. may be stored and/or monitored.  The SI system may facilitate generation, completion, and/or prioritizing of tests, in some implementations – paragraph [0005] and See Abstract and specification for more details.
Ananthapur Bache et al. (US Pub. No. 2021/0141717 A1) discloses generating, by the one or more processors, based on a first portion of the metadata, an installation package to install the code base for execution in a test environment of the target computing system – See Abstract and paragraph [0002].
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192